846 F.2d 77
Unpublished DispositionNOTICE: Federal Circuit Local Rule 47.8(b) states that opinions and orders which are designated as not citable as precedent shall not be employed or cited as precedent.  This does not preclude assertion of issues of claim preclusion, issue preclusion, judicial estoppel, law of the case or the like based on a decision of the Court rendered in a nonprecedential opinion or order.William J. FOLEY, Plaintiff-Appellant,v.SECRETARY OF the ARMY, Defendant-Appellee.
No. 87-1610.
United States Court of Appeals, Federal Circuit.
March 17, 1988.

Before MARKEY, Chief Judge, DAVIS, Circuit Judge, and BALDWIN, Senior Circuit Judge.
PER CURIAM.

DECISION

1
The decision of the United States District Court for the District of New Jersey, No. 86-1627(GEB), dismissing William J. Foley's (Foley's) action as barred by the statute of limitations, is affirmed.

OPINION

2
Foley's suit in district court, 10 years after he was separated from service, and eight years after the ADRB first denied his petition to upgrade his discharge, was barred by the six-year statute of limitations mandated by 28 U.S.C. Sec. 2401 (1987).   See Williams v. Secretary of Navy, 787 F.2d 552, 562 n. 15 (Fed.Cir.1986);  Hurick v. Lehman, 782 F.2d 984, 986 (Fed.Cir.1986) (statute of limitations barred claim based on alleged unlawful discharge).  The statute was neither tolled nor renewed, and the case was not reopened, by the ADRB's correction of a clerical error in Foley's discharge certificate.  That correction in no way granted Foley any relief he requested.  Thus Foley's reliance on Homcy v. United States, 536 F.2d 360 (Ct.Cl.), cert. denied, 429 U.S. 984 (1976), and Friedman v. United States, 310 F.2d 381 (Ct.Cl.1962), cert. denied, 373 U.S. 932 (1963), is misplaced.  The district court correctly dismissed Foley's complaint and we affirm on the basis of the district court's opinion.


3
Foley's claims of failure to receive a hearing and wrongful discharge cannot be heard by this court.  See 28 U.S.C. Sec. 2401.